464 Pa. 237 (1975)
346 A.2d 303
In re Nomination Paper of C. Joseph TRACY, Appellant.
Supreme Court of Pennsylvania.
Argued October 21, 1975.
Decided October 22, 1975.
Edward D. Foy, Jr., Richboro, Liederbach, Eimer, Foy & Hahn by Edward D. Foy, Jr., Richboro, for appellant.
Robert W. Valimont, William E. Benner, Doylestown, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*238 OPINION OF THE COURT
PER CURIAM.
Appeal dismissed.
ROBERTS and MANDERINO, JJ., dissent.